PER CURIAM.
We review Morganti v. State, 498 So.2d 557 (Fla. 4th DCA 1986), to answer the certified question of whether retroactive application of the penalty provisions of section 27.3455, Florida Statutes (1985), violates the ex post facto provisions of the United States and Florida Constitutions. Art. V § 3(b)(4), Fla. Const. We answer in the affirmative and approve the decision below on the authority of State v. Yost, 507 So.2d 1099 (Fla.1987).
It is so ordered.
MCDONALD, C.J„ and OVERTON, EHRLICH, SHAW, BARRETT, GRIMES and KOGAN, JJ., concur.